SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

732
TP 12-01701
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND LINDLEY, JJ.


IN THE MATTER OF JAMES SMITH, PETITIONER,

                     V                                            ORDER

HAROLD D. GRAHAM, SUPERINTENDENT, AUBURN
CORRECTIONAL FACILITY, RESPONDENT.


JAMES SMITH, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ANDREW B. AYERS OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Cayuga County [Thomas G.
Leone, A.J.], entered September 11, 2012) to review a determination of
respondent. The determination found after a Tier II hearing that
petitioner had violated an inmate rule.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:   June 14, 2013                        Frances E. Cafarell
                                                Clerk of the Court